                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

UNITED STATES OF AMERICA                        §
                                                §
v.                                              §     CRIMINAL NO. 3:19-CR-140-K
                                                §
                                                §
MIGUEL ANGEL ETCHECHURY (03)                    §


          ORDER ACCEPTING FINDINGS AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE


       Before the Court is the Forensic Evaluation of Defendant Etchechury submitted by

the Bureau of Prisons, dated January 23, 2020 and filed January 30, 2020, Doc. 171. On

February 5, 2020, pursuant to this Court’s referral, U.S. Magistrate Judge Renée Harris

Toliver held a competency hearing regarding the Forensic Evaluation, at which Defendant

Etchechury and the Government offered no objection to the report, no evidence, and no

argument. The parties also agreed to waive the 14-day objection period and to the

immediate entry of an order accepting the Findings and Recommendation of the United States

Magistrate Judge.

       Accordingly, the Findings and Recommendation of the United States Magistrate Judge are

accepted, and the Court hereby adopts the findings of the Forensic Evaluation, Doc. 171,

regarding Defendant Etchechury’s competency.
      Based on the foregoing, the Court finds that Defendant Miguel Angel Etchechury

is competent to stand trial.

      SO ORDERED.

      Signed February 6th, 2020.




                                           ____________________________________
                                           ED KINKEADE
                                           UNITED STATES DISTRICT JUDGE
